Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe respective parties hereto, subject to tbe approval of tbe Court:
1. That tbe merchandise covered by tbe appeals for reappraisement enumerated in tbe attached Schedule of Oases, manufactured by Otsubo Kogyo or by Kashiwa Mokko, Ltd., consists of wall shelves and other wood furniture, and that, at tbe time of exportation thereof to tbe United States, tbe market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of tbe country from which exported, in the usual wholesale quantity and in tbe ordinary course of trade, for exportation to tbe United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the invoice unit values, net packed.
2. That all the merchandise covered by the appeals for reappraisement was entered subsequent to February 27,1958.
3. That the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in See. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
4. That the merchandise and issues involved herein are the same in all material respects as those in Authentic Furniture Products v. United States, 51 Cust. Ct. 438, Reap. Dec. 10614, Advance Treasury Decisions, Vol. 98, No. 45, page 113, and that the record in said case may be incorporated with the record herein.
5. That the appeals for reappraisement enumerated in the attached Schedule of Cases may be deemed submitted for decision on the foregoing stipulation.
On tbe agreed facts, I find and bold export value, as that value is defined in section 402(b) of tbe Tariff Act of 1930, as amended by tbe Customs Simplification Act of 1956, T.D. 54165, to be tbe proper basis for tbe determination of tbe value of the merchandise here in question and that such value was tbe invoice unit values, net, packed.
Judgment will issue accordingly.